                                                                                John W. Shaw
                                                                                I.M. Pei Building
                                                                                1105 North Market Street, 12th Floor
                                                                                Wilmington, DE 19801
                                                                                (302) 298-0700
                                                                                (302) 298-0701 – Direct
                                                                                jshaw@shawkeller.com


                                          July 22, 2020
BY CM/ECF

The Honorable Leonard P. Stark
United States District Court
844 N. King Street
Wilmington, DE 19801
       Re:     Power Integrations, Inc. v. Silanna Semiconductor North American, Inc.,
               C.A. No. 19-1292-LPS

Dear Judge Stark:
       Attached is the parties’ proposed Scheduling Order for this action. The parties have
agreed to all dates and other provisions, leaving blank only the dates for a case dispositive
motions hearing, the pre-trial conference, and trial.

                                                 Respectfully submitted,
                                                 /s/ John W. Shaw
                                                 John W. Shaw (No. 3362)


cc:    Clerk of the Court (by CM/ECF)
       All counsel of record (by CM/ECF & e-mail)
